Citation Nr: 0515407	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's non-service-connected pension benefits 
were properly adjusted due to a change in the amount of 
unreimbursed medical expenses paid in 2000, 2001, and 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from December 
1942 to April 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) from the July 2003 decision of the Department of 
Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  
The veteran resides in the jurisdiction of the VA Regional 
Office (RO) in New Orleans, Louisiana.  

In April 2005, the case was remanded to afford the veteran a 
hearing.  In May 2005, a videoconference hearing was held 
before the undersigned Veterans Law Judge, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his April 2005 Travel Board hearing before the 
undersigned, the veteran expressed his belief that he did not 
receive all payments due from VA.  He testified that a 
stepson, who is a four-time felon, currently in prison, was 
handling his finances.  The question was raised as to whether 
he had actually received his pension checks and related 
checks.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In view of the testimony presented by 
the veteran at his recent Travel Board 
hearing (see page 7 of hearing 
transcript), the RO should conduct a 
field investigation to determine if the 
veteran cashed or deposited VA checks 
sent him in the years 2000, 2001, and 
2002.  The RO should obtain a list of the 
checks sent to the veteran, showing dates 
and amounts.  Copies of the checks, front 
and back, should be obtained and reviewed 
for any evidence that someone else cashed 
them, or other discrepancies.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




